Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims filed on 05/25/2022 have been received. Claims 1-4 and 6-11 have been amended. Claims 12-16 have been canceled. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (MPEP 2163). 
In The Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412) 19 F. 3d 1559, the court held that disclosure of a single member of a genus (rat insulin) did not provide adequate written support for the claimed genus (all mammalian insulins). In this same case, the court also noted:
“A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is. See Fiers, 984 F.2d at 1169-71, 25 USPQ2d at 1605-06 (discussing Amgen). It is only a definition of a useful result rather than a definition of what achieves that result. Many such genes may achieve that result. The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin [e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate."). Accordingly, naming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material.” 
The court has further stated that “Adequate written description requires a precise definition, such as by structure, formula, chemical name or physical properties, not a mere wish or plan for obtaining the claimed chemical invention.” Id. at 1566, 43 USPQ2d at 1404 (quoting at 1171, 25 USPQ2d at 1606). Also see (CAFC 2002). Enzo-Biochem v. Gen-Probe Fiers, 984 F.2d 01-1230.
	The specification teaches that Zika virus (ZIKV) is a flavivirus that is transmitted by the Aedes species mosquitoes. In most cases ZIKV infection results in mild febrile illness associated with rash and conjunctivitis; however, severe neurological phenotypes have been described including Guillain-Barre syndrome and meningoencephalitis. Moreover, infection in pregnant women is linked to fetal abnormalities such as microcephaly. Thus, artisans would be motivated to develop a means to detect and treat Zika virus infection (see Background of the Invention). To this end, Applicant generated several neutralizing antibodies with inhibitory activity against ZIKV. However, as presently claimed, the there is insufficient correlation between the structures of the isolated antigen binding proteins and functional property of binding to the lateral ridge (LR) or the CC’ loop within domain III (DIII) of the E protein of Zika virus. 
	It is well-known in the art that, in order to bind antigen, a conventional antibody or antigen- binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6) (Janeway, Charles A. "Immunobiology: The Immune System in Health and Disease." 2001, of record). Because CDRs from both VH and VL domains contribute to the antigen- binding site, it is the combination of both the heavy and the light chain, and not either alone, that determines the final antigen specificity. Further, each CDR has its own unique amino-acid composition, different from the composition of the other CDRs, and a unique set of contact preferences favoring certain amino-acids over others (Sela-Culang, see “Integrality vs Modularity” section, in particular page 5, column 2) (Sela-Culang et al. Frontiers in immunology 4 (2013): 302, of record).  Thus, the structure of a CDR cannot be readily determined in a predictable fashion. As presently written, however, the claims do not recite an antibody having all six non-degenerate CDRs for the genus of antibodies having the functional property of binding to the Zika virus. Indeed, with the recitation of “and/or”, the claimed antibodies encompass those having only three CDRs or single variable domain from the heavy chain or light chain without further limitation on the remaining structure of the antibody. While the Applicant has disclosed the generation of several anti-ZIKV antibody clones (see Tables A and B and Examples 1-3), such disclosure does not adequately represent the structural diversity of the claimed genus of antibodies that share the same functional property commensurate in scope of claims. 
Further, the heavy and light chain CDRs of the claimed anti-ZIKV antibodies represent partially defined structures comprising undefined amino acid mutations. Specifically, the light chain CDR1 of SEQ ID NO: 27, the heavy chain CDR2 of SEQ ID NO: 50, and the heavy chain CDR2 of SEQ ID NO: 19 comprise Xaa residues that can be any naturally-occurring amino acid. However, there is no guidance provided in the specification about which specific amino acid substitutions are present in the heavy and light chain CDRs of the claimed antibodies such that the ability of the claimed antibodies to bind to a ZIKV protein is retained. The level of skill and knowledge in the art is such that one of ordinary skill would not be able to readily identify without further testing which amino acid mutations can be made in the heavy and light chain CDRs of the claimed anti-ZIKV antibodies such that the resulting antibodies are still capable of binding to a ZIKV. 
While the isolated antigen binding proteins of the claimed invention are intended to bind to the Zika virus, artisans would not be able to envision the complete structure of an antigen-binding protein in terms of which of the twenty naturally occurring amino acids are present in the structures based on the recited antigen/epitopes alone. Indeed, recent court decisions including AbbVie Deutschland GmbH v. Janssen Biotech. Inc. 759 F.3d 1285 (Fed. Cir. 2014) and Amgen v. Sanofi, (Fed Cir, 2017-1480. 10/5/2017) have clearly indicated that identification of the antigen or epitope to which an antibody binds is insufficient to provide adequate written description for antibodies binding said antigen or epitope. Additionally, when claiming a broad genus of antibodies, the accompanying specification should include a description of diverse species across the scope of genus. As illustrated by the AbbVie decision, a description of even 300 representative species may not be sufficient to satisfy the written description requirement if all 300 representative species are structurally and functionally similar.
It should be further noted that while the specification teaches the development of anti-ZIKV clones ZV-48, ZV-54, ZV-64, and ZV-67 that were each found to be ZIKV-specific and exhibit neutralizing activity against ZIKV in vitro (see Examples 1-3), there is no data provided showing that the CDRs and/or variable heavy and light chains from each of the anti-ZIKV clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to the Zika virus as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans could not readily determine which six CDRs (or VL/VH chain pair) can be mixed and matched to generate an antibody in which binding affinity for the Zika virus is maintained.  
Lastly, claims 4 and 6 recite framework and constant regions of the claimed antibodies, respectively, wherein the framework regions have at least 90% sequence identity to a human framework region of an undefined sequence and the constant regions have at least 85% sequence identity to a human constant region of an undefined sequence. Without further guidance provided by the specification, artisans would not be able to readily predict the structure of the framework and constant regions of the claimed anti-ZIKA viruses having 90% sequence identity and 85% sequence identity, respectively, with amino acid sequences that are not disclosed.  
Therefore, the claimed genus of isolated antigen-binding proteins lack adequate written description because there does not appear to be any correlation between the structure of the claimed antigen-binding proteins and the function of binding to Zika virus except for antigen-binding proteins comprising six fully-defined complementarity determining regions and/or both the heavy and light chain variable regions that when combined are known to specifically bind to the Zika virus. Thus, one of ordinary skill in the art would reasonably conclude that the applicant was not in possession of the full breadth of the claimed genus of anti-ZIKV antibodies at the time the instant application was filed.

Enablement
Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification teaches the generation of a panel of neutralizing antibodies with broadly inhibitory activity against ZIKV. Of the six antibodies isolated, four of the mAbs (ZV-48, ZV-54, ZV-64, and ZV-67) were ZIKV-specific and exhibited neutralizing activity against ZIVK in vitro although ZV-64 and ZV-48 had lower affinities and intermediate neutralizing activities (see Examples 1-3). Further, ZIVK-54 and -67 resulted in reduced viremia and complete clinical protection against ZIKV infection in BALB/c mice (see Example 8). 
As stated earlier, the prior art teaches that, in order to bind antigen, an antibody or antigen-binding fragment must have six complementarity defining regions (CDRs) (Janeway, see selection, in particular section 3-6), and CDRs from both VH and VL domains contribute to the antigen-binding site. As presently written, the claims encompass antibodies having at least a single domain (VH chain, VL chain, heavy chain, or light chain) or three CDRs from a single domain; however, three CDRs or a single domain of  a conventional antibody is not reasonably expected to be capable of binding to a specific antigen, let alone the Zika virus. Further, there is no evidence provided in the working examples that only three CDRs or a single variable domain from either the heavy or light chain can bind to the Zika virus. 
As stated earlier, the heavy and light chain CDRs of the claimed anti-ZIKV antibodies represents a partially defined structure in which undefined amino acid mutations are present. Specifically, the light chain CDR1 of SEQ ID NO: 27, the heavy chain CDR2 of SEQ ID NO: 50, and the heavy chain CDR2 of SEQ ID NO: 19 comprise Xaa residues that can be any naturally-occurring amino acid. However, there is no guidance provided in the specification about which specific amino acid substitutions are present in the heavy and light chain CDRs of the claimed antibodies such that the ability of the claimed antibodies to bind to a ZIKV protein is retained.  Each amino acid substitution can potentially affect the structure as well as chemical and physical properties (e.g. hydrophobicity, hydrophilicity, folding, binding affinity, etc.) of a given polypeptide. For example, cysteine or methionine residues can form disulfide bonds that can induce folding into the tertiary structure of a protein (Stryer, see entire selection) (Stryer, Biochemistry 4th, WH Freeman, New York. 1995). Further, it is well-known that amino acid substitutions in the antibody at the antibody-antigen interface can eliminate binding activity (Colman, see entire document particularly Page 33, Col. 2) (Colman, Research in Immunology 145.1 (1994): 33-36). It is unclear how undefined amino acid mutations in the heavy and light chain CDRs of the claimed antibodies would impact the ability of the antibodies to bind to ZIKV. 
Further, while the specification teaches the development of anti-ZIKV clones ZV-48, ZV-54, ZV-64, and ZV-67 that were each found to be ZIKV-specific and exhibit neutralizing activity against ZIVK in vitro (see Examples 1-3), there is no data provided showing that the CDRs and/or variable heavy and light chains from each of the anti-ZIKV clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to the Zika virus as it does not appear that the clones are variants/mutants of a single starting clone. Therefore, artisans would not readily expect that CDRs (or VL/VH chains) form different anti-ZIKV antibody clones can be mixed and matched to generate an antibody without negatively impacting antigen-binding and neutralizing activity.  
Therefore, while the specification is enabling for making and using an anti-ZIKV antibody comprising all six complementarity determining regions defined by non-degenerate SEQ ID NO and/or a VH and VL chain pair each defined by non-degenerate SEQ ID NO, the specification is not enabling for making or using an antibody having only a single CDR or a single domain with the functional property of binding to Zika virus. It would require undue trial and error experimentation to practice the claimed invention given the insufficient guidance provided by the Applicant, whereby one of ordinary skill in the art would not be able to find a practical use for conventional anti-ZIKV antibodies having only three CDRs or a single domain, such as a VH domain only or a VL domain only. Further, undefined amino acid mutations in the heavy and light chain CDRs of the claimed antibodies can negatively impact the ability of the antibodies to bind to ZIKV. Lastly, absent of evidence to the contrary provided in the specification, random mixing and matching of the CDRs or variable heavy/light chains from the ZIKV antibody clones disclosed does not guarantee that the resultant antibody is capable of binding to and neutralizing the activity of Zika virus.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7, 8, 9, 10, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wollacott et al (US20170298119A1, of record), hereinafter Wollacott.
Wollacott discloses monoclonal anti-Zika virus (ZIKV) antibodies or antigen-binding fragments comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2 (see entire document, in particular, Para. 0060, 0072, and 0332), corresponding to SEQ ID NOs: 9 and 10, respectively, as recited in the instant claims. The VH chain of SEQ ID NO: 1 fully comprise the CDR1, CDR2, and CDR3 having the amino acid sequences of SEQ ID NOs: 15, 19, and 23, respectively, recited in the instant claims, wherein Xaa in SEQ ID NO: 19 is asparagine. The amino acid sequence of SEQ ID NO: 19 is the same as SEQ ID NO: 50, wherein the Xaa residues are proline, serine, and asparagine. The VL chain of SEQ ID NO: 2 fully comprise the CDR1, CDR2, and CDR3 of SEQ ID NOs: 27, 31, and 36, wherein the Xaa in CDR1 of SEQ ID NO: 27 is serine. Wollacott also discloses an anti-ZIKV antibody comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 3 and 4. The VH chain of SEQ ID NO: 3 fully comprise the CDR1, CDR2, and CDR3 of SEQ ID NOs: 14, 19, and 23, respectively, recited in the instant claims, wherein Xaa in SEQ ID NO: 19 is glycine. The VL chain of SEQ ID NO: 4 fully comprise the CDR1, CDR2, and CDR3 of SEQ ID NOs: 27, 31, and 35, wherein Xaa in CDR1 of SEQ ID NO: 27 is asparagine (see Para. 0074 and Table 1). 
Thus, Wollacott meets the limitations of instant claims 1, 3, 7, 8, 9, 10, and 11. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 4 and 6 recite framework and constant regions of the claimed antibodies, respectively, wherein the framework regions have at least 90% sequence identity to a human framework region of a unrecited sequence and the constant regions have at least 85% sequence identity to a human constant region of an unrecited sequence. Without a reference sequence, the structure of the framework region and constant region variants is unknown. 

Response to Arguments
Applicant's arguments filed 05/25/2022 have been fully considered but they are not persuasive. 
With respect to the rejection made under 35 U.S.C. 112, Applicant argues that the amendments to claims 1-4 and 6-11 include structural features of the claimed antibodies. As such, Applicant states that the amended claims comply with the written description requirement and are fully enabled. 
In response to Applicant’s arguments, the Examiner notes that with the recitation of “and/or”, the claims do not recite an antibody having all six non-degenerate CDRs for the genus of antibodies having the functional property of binding to the Zika virus. The claimed antibodies encompass those having only three CDRs or single variable domain from the heavy chain or light chain without further limitation on the remaining structure of the antibody. In order to bind to antigen, a convention antibody or antigen-binding fragment must have six CDRs. Thus, an antibody having only three CDRs or a single variable domain is not expected to bind to antigen. Moreover, there are undefined amino acid mutations present in the CDRs of the heavy and light chains of the claimed antibodies, which can impact the ability of the antibodies to bind to ZIKV. Lastly, there is no data provided showing that the CDRs and/or variable heavy and light chains from each of the anti-ZIKV clones can be mixed and matched with each other without substantially impacting the ability of the antibody to bind to the Zika virus as it does not appear that the clones are variants/mutants of a single starting clone.
With respect to the rejection made under 35 U.S.C. 102(a)(2), Applicant argues that Wollacott fails to teach or suggest an antigen-binding protein comprising the claimed CDR sequences. 
In response to Applicant’s arguments, the Examiner notes that Wollacott does indeed disclose anti-Zika virus antibodies comprising a VH and VL chain pair having the amino acid sequences of SEQ ID NOs: 1 and 2, corresponding to SEQ ID NOs: 9 and 10, respectively, as recited in the instant claims. The VH chain of SEQ ID NO: 1 fully comprises the CDR sequences of SEQ ID NOs: 15, 50, and 23 and the VL chain of SEQ ID NO: 2 fully comprises the CDR sequences of SEQ ID NOs: 27, 31, and 36 presently recited in the instant claims. Thus, Wollacott does disclose antigen-binding protein comprising the claimed CDR sequences. 
Applicant’s arguments with respect to the 35 U.S.C. 102 (a)(1) and (a)(2) rejection made Ahmed over have been fully considered and are persuasive.  The rejection has been withdrawn. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644